Citation Nr: 1117107	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  08-15 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left knee disorder, secondary to the service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from February 1993 to February 1997.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  A hearing before the undersigned Acting Veterans Law Judge was held at the RO in November 2009 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the left knee disorder is secondary to the service-connected right knee disability.    


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The evidence documents that the Veteran has been diagnosed and treated for left knee pain, which is diagnosed as left knee arthritis.  He contends that the left knee disorder was caused or aggravated by his service-connected right knee disability, to include the altered gait caused by the right knee disability.   

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service- connected disease or injury."  In addition, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  
38 C.F.R. § 3.310.  During the course of the appeal, VA amended 38 C.F.R. § 3.310 (effective October 10, 2006) to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amended 38 C.F.R. § 3.310 institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

VA examinations dating in August 1997 and October 2003 reflect no complaints pertaining to the left knee.  Gait was described as "slightly limping" in August 1997 and normal in October 2003.   

A May 2004 VA treatment record reflects the Veteran's history that he was starting to have pain in the left knee.  The Veteran was diagnosed with osteoarthrosis and provided a knee brace.  April 2006 VA treatment records reflect the Veteran's history of left knee pain for the "last year."  Examination revealed laxity to varus and valgus stress without effusion or edema.  The Veteran was assessed with chronic knee pain, now present on left, with mild laxity and locking at times and questionable internal derangement.  A June 2006 VA treatment record reflects the Veteran's history of anterior pain and grinding on the left knee, particularly with stairs.  Examination revealed "ok" range of motion, no effusion, a negative McMurray, and left lateral tracking, and tenderness.  The examiner noted that X-ray images showed a left patellar tilt and minimal arthrosis.  The examiner diagnosed the Veteran with patellofemoral syndrome.  

An April 2007 VA examination record indicates that the left knee had no recurrent subluxation, "locking" pain, joint effusion, or crepitus and that range of motion was pain-free and normal and ligament and meniscus testing was normal.  Gait was antalgic.  

A July 2010 VA examination record reflects the Veteran's history of pain, stiffness, fatigability, and lack of endurance in his knees.  He denied dislocation, subluxation, locking, or instability.  The Veteran indicated that his left knee pain onset in 2002.  After examination, review of the claims file, and review of X-ray images, the examiner diagnosed the Veteran with degenerative joint disease.  The examiner stated that, in her opinion, it was as likely as not that the Veteran's left knee condition was secondary to the service-connected right knee disability.  The examiner noted that the Veteran had undergone multiple surgeries on his right knee, that gait was described as abnormal in August 1997 and April 2007, and that the Veteran had been wearing a knee brace for several years.  The examiner explained that chronic right knee pain with multiple surgeries can cause a person to exert more pressure on the left knee, leading to chronic strain in the left knee.  Therefore the examiner believed that it was as likely as not that the left knee disorder was secondary to the service-connected right knee disability.  

After review of the evidence, the Board finds service connection is warranted for the Veteran's left knee disorder based on the evidence that the condition is secondary to the service-connected right knee disability.  The Board acknowledges that the VA examiner did not address the affect of the Veteran's age or occupation on the development of the left knee degenerative joint disease.  The Board finds the opinion probative, however, based on the rationale provided, and based on the opinion and the absence of a negative medical opinion, and giving the Veteran the benefit of the doubt, the Board finds service connection is warranted.  38 U.S.C.A. § 5107(b).

VA has a duty to notify and assist claimants for benefits.  The decision above grants service connection for a right knee disorder.  As such, there is no further need to discuss compliance with the duties to notify and assist.  


ORDER

Service connection for a left knee disorder is granted.  


____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


